Name: 97/360/EC: Council Decision of 24 March 1997 concerning the elimination of duties on certain spirituous beverages
 Type: Decision
 Subject Matter: America;  tariff policy;  European construction;  beverages and sugar;  world organisations
 Date Published: 1997-06-12

 12.6.1997 EN Official Journal of the European Communities L 155/60 COUNCIL DECISION of 24 March 1997 (1) concerning the elimination of duties on certain spirituous beverages (97/360/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with Article 228 (2) first sentence, thereof, Having regard to the proposal from the Commission, Whereas the elimination of tariffs by the United States and the European Community is considered to be of overall benefit; Whereas the United States and the European Community have prepared an Agreement in the form of a Memorandum of Understanding on spirituous beverages; whereas the Agreement includes modifications to an EC-Spirits-Schedule CXL which should be submitted to the World Trade Organization; Whereas the Agreement in the form of a Memorandum of Understanding between the United States and the European Community on spirituous beverages should be approved on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of a Memorandum of Understanding between the European Community and the United States of America on spirituous beverages is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The Commission is hereby authorized to submit to the World Trade Organization the modifications to the Community schedule as set out in the EC-Spirits-Schedule CXL contained in the Agreement attached hereto. Article 3 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in the form of a Memorandum of Understanding in order to bind the Community. Article 4 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 24 March 1997. For the Council The President H. VAN MIERLO (1) The consolidated text of this Decision incorporates corrections approved by the Council on 14 May 1997.